DETAILED ACTION
This is in response to Applicant’s reply dated 5/9/22.  Claims 29-52 have been examined.  Claims 1-28 have been cancelled.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 29-52 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable by Huawei: “PDCP duplication with more than 2 copies”, 3GPP TSG-RAN3 Meeting #103, R3-190860, Athens, Greece, 25 Feb. – 1 Mar. 2018 (included in IDS).

Regarding Claim 29 (Previously Presented),
A method implemented in a radio network node, the method comprising: 

transmitting to a core network node a first message that includes a Transport Network Layer (TNL) address for a downlink tunnel in a protocol data unit (PDU) session, the PDU session being split in a user plane function (UPF) into two transport tunnels [Huawei: Sec. 2.2; for CU/DU case as Fig 1 shows, up to four UL TNL tunnels are required to support the PDCP duplication; this requires in the UE CONTEXT SETUP REQEST message, up to four UL UP TNL information are included; for NR DC case as given in Fig. 2, up to four TNL address may be setup between the node hosting PDCP and corresponding node; in order to assist the DL PDCP duplication, the corresponding node may provide the PDCP duplication activation suggestion and /or the assistance information; the RLC entities (up to 2) used for packet duplication activation suggestion; for CU-CP/UP split case, the CU-CP may signal which F1-U tunnels (up to two) can be used for the DL duplication; see also, Sec. 4.2.2]; and 

receiving from the core network node a reply message that includes an uplink (UL) transport layer address corresponding to the TNL address for the downlink tunnel, wherein the reply message from the core network node includes an indication of a mapping of TNL addresses to corresponding UL transport layer addresses for identification of said two transport tunnels [Huawei: Sec. 2.2; for CU/DU case as Fig 1 shows, up to four UL TNL tunnels are required to support the PDCP duplication; and four DL UP TNL information is included in the RESPONSE message; for NR DC case as given in Fig. 2, up to four TNL address may be setup between the node hosting PDCP and corresponding node; Sec. 2.1; the NW can dynamically control how a set or subset of configured RLC entities are used by the UE for PDCP duplication].

Regarding Claim 30 (Previously Presented),
wherein the received UL transport layer address identifies a tunnel to the radio network node [Huawei: Sec. 2.2; for CU/DU case as Fig 1 shows, up to four UL TNL tunnels are required to support the PDCP duplication; for NR DC case as given in Fig. 2, up to four TNL address may be setup between the node hosting PDCP and corresponding node].

Regarding Claim 31 (Previously Presented),
wherein the first message includes a resource modification indication message that includes the TNL address [Huawei: Sec. 2.2; for CU/DU case as Fig 1 shows, up to four UL TNL tunnels are required to support the PDCP duplication; this requires in the UE CONTEXT SETUP REQUEST message, up to four UL UP TNL information are included; in order to assist the DL PDCP duplication, the corresponding node may provide the PDCP duplication activation suggestion and /or the assistance information; the RLC entities (up to 2) used for packet duplication activation suggestion; for CU-CP/UP split case, the CU-CP may signal which F1-U tunnels (up to two) can be used for the DL duplication].

Regarding Claim 32 (Previously Presented),
wherein the resource modification indication message includes UL NG-U UP TNL information [Huawei: Sec. 2.2; this requires in the UE CONTEXT SETUP REQUEST message, up to four UL UP TNL information are included; for NR DC case as given in Fig. 2, up to four TNL address may be setup between the node hosting PDCP and corresponding node].
Note:
NR stands for New Radio (i.e. 5G), which reads on NG (next generation, 5G).

Regarding Claim 33 (Previously Presented),
wherein the reply message includes a resource modify confirmation message that includes the UL transport layer address [Huawei: Sec. 2.2; for CU/DU case as Fig 1 shows, up to four UL TNL tunnels are required to support the PDCP duplication; and four DL UP TNL information is included in the RESPONSE message].

Regarding Claim 34 (Previously Presented),
wherein the resource modify confirmation message includes DL NG-U UP TNL information [Huawei: Sec. 2.2; and four DL UP TNL information is included in the RESPONSE message; for NR DC case as given in Fig. 2, up to four TNL address may be setup between the node hosting PDCP and corresponding node].
Note:
NR stands for New Radio (i.e. 5G), which reads on NG (next generation, 5G).

Regarding Claims 35-40, which recite a radio network node having the same claim limitations as those in claims 29-34 above, the same rationale of rejection as presented in claims 29-34 is applicable.

Regarding Claims 41-46, which recite a method in a core network node having the same claim limitations as those in claims 29-34 above, the same rationale of rejection as presented in claims 29-34 is applicable.

Regarding Claims 47-52, which recite a core network node having the same claim limitations as those in claims 29-34 above, the same rationale of rejection as presented in claims 29-34 is applicable.

Response to Arguments
Applicant's arguments filed 5/9/22 have been fully considered but they are not persuasive. 

I.	Applicant argues on pages 7-8 of the Remarks section that Huawei does not teach that the radio network node sends a first message that includes a TNL address for a downlink tunnel and receives in response a reply that includes an UL transport layer address corresponding to the TNL address for the downlink tunnel.  Also, Huawei does not teach that UE Context Setup Request message is sent by a radio network node to a core network node, or that the response to that message is received from a core network node.
Examiner’s Response:
The claims and only the claims form the metes and bounds of the invention. “Office personnel are to give claims their broadest reasonable interpretation in light of the supporting disclosure. In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023, 1027-28 (Fed. Cir. 1997).  Limitations appearing in the specification but not recited in the claim are not read into the claim. In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550-551 (CCPA 1969)” (MPEP p 2100-8, c 2, I 45-48; p 2100-9, c 1, I 1-4). The Examiner has full latitude to interpret each claim in the broadest reasonable sense. The Examiner will reference prior art using terminology familiar to one of ordinary skill in the art. Such an approach is broad in concept and can be either explicit or implicit in meaning.  The claim limitation merely recites “… transmitting to a core network a first message that includes a …TNL address for a downlink tunnel in a … PDU session … receiving from the core network a reply message that includes an uplink (UL) transport layer address corresponding to the TNL address for the downlink tunnel … includes indication of a mapping of TNL addresses to corresponding UL transport layer addresses … of said two transport tunnels.”  
Under the BRI in view of the Specification (see particularly, claims 32 and 34), the phrase “a TNL address for a downlink tunnel” has been construed to mean that this TNL address is for, when setting up downlink tunnel (i.e. part of two transport tunnels), correspondence with UL transport layer address [of a transport tunnel; which also has a corresponding TNL address].  Huawei teaches such correspondence with “four UL UP TNL information” in UE Context Setup Request message with “four DL UP TNL information” in Response message during setup of four UP TNL tunnels (also corresponding four TNL addresses) for PDCP duplication [Huawei: Sec. 2.2].  Applicant has also acknowledged this correspondence by stating that “Huawei describes a UE Context Setup Request message that identifies up to four UL UP TNL information and receives four DL UP TNL information in response.”  See Remarks, p. 7.  Moreover, core network is inherent in setting up of four UP TNL tunnels, as Huawei explicitly states that the network can dynamically control how a set or subset of configured RLC entities are used by the UE for PDCP duplication [Huawei: Sec. 2.1].
	In conclusion, Huawei teaches the claim limitations at issue in the argument above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAAD A WAQAS whose telephone number is (571)270-5642. The examiner can normally be reached 8:30 - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad M Nawaz can be reached on (571) 272-3988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SAAD A. WAQAS
Primary Examiner
Art Unit 2468



/Saad A. Waqas/Primary Examiner, Art Unit 2468